UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6063



KEITH SHAIFER,

                                              Plaintiff - Appellant,

          versus


THE STATE OF MARYLAND; WILLIAM SIZER, JR.,
Warden; DOCTOR JOHANNES; DOCTOR SOAR; DOCTOR
REEVES; URIEL VELANDIA, Doctor; PATRICIA
WRIGHT, M.D.; CAPTAIN DAWSON; JOHN SCHMITT,
Security Chief; LARRY EATON, Lieutenant; DOC-
TOR MILLER,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-99-
1037-MJG)


Submitted:   June 13, 2000                 Decided:   August 10, 2000


Before WILKINS, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith Shaifer, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Baltimore, Maryland; Philip Melton Andrews, Michael Evan
Blumenfeld, KRAMON & GRAHAM, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Keith Shaifer appeals the district court’s order denying re-

lief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.       We

have reviewed the record and the district court’s opinion and find

no reversible error.      Accordingly, we affirm on the reasoning of

the district court.    See Shaifer v. Maryland, No. CA-99-1037-MJG

(D. Md. Dec. 3, 1999).*    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                            AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
December 2, 1999, the court’s records show that it was entered on
the docket sheet on December 3, 1999. It is the date the order was
entered on the docket sheet that we take as the effective date of
the district court’s decision. See Fed. R. Civ. P. 58 and 79(a);
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                   2